Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 1:20-cv-21994-KMW

   FLORIDA FAIR HOUSING ALLIANCE, INC.

          Plaintiff

   vs.

   TOP WELL, LLC,
   d/b/a PALM COURT APARTMENTS AT
   WELLINGTON,

         Defendant.
   ______________________________________/

                       RESPONSE IN OPPOSITION TO MOTION TO DISMISS

          Plaintiff Florida Fair Housing Alliance, Inc. (“Plaintiff”) submits this Response in

   Opposition to Defendant Top Well, LLC doing business as Palm Court Apartments at

   Wellington’s (“Defendant”) Motion to Dismiss (D.E. 16).

                                          POSTURE AND BACKGROUND

          1.         Plaintiff seeks to dissolve the arbitrary barriers to housing that Defendant, as the

   owner of an apartment complex has created for Black and Hispanic individuals. In the words of

   Melissa, Defendant’s agent, “yes, with a prior criminal felony [Defendant] won’t accept you.”

   Black and Hispanic individuals are disproportionately more likely to be convicted of a felony in

   comparison to White individuals. Regardless of intent, Defendant’s facially neural practice and

   policy of steering away any and all suspected felons and automatically rejecting any and all

   convicted felons, both without any investigation or consideration whatsoever, has a disparate

   impact on Black and Hispanic individuals.




                                                                                                                  PAGE | 1 of 12
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 2 of 12



          2.         On June 30, 2020, Plaintiff filed the operative pleadings, to wit, Plaintiff’s First

   Amended Complaint [D.E. 11] (the “FAC”), wherein Plaintiff claims Defendant violated the Fair

   Housing Act (the “FHA”) under a theory of disparate impact. See FAC at ¶ 35 (wherein Plaintiff

   advances a single claim against Defendant for violating § 3604(d) of the FHA).

          3.         The events precipitating the above-captioned action arise, in part, from the test

   Plaintiff conducted, via Plaintiff’s Field Tester (“FT”), of Defendant on March 13, 2020, due to

   suspicion that Defendant was not affording equal housing opportunities to all. FAC at ¶¶ 13, 15.

   Pointedly, at 12:58 p.m. on March 13, 2020, FT called Defendant and, after being connected to an

   agent of Defendant that identified herself as “Melissa,” FT was able to confirm that Defendant had

   a policy and/or practice of automatically rejecting, and/or otherwise steering away, any individual

   with any felony conviction. FAC at ¶ 17.

          4.         As made clear in the FAC, Defendant’s response to FT regarding convicted-felon

   applicants (i.e., “yes, with a prior criminal felony [Defendant] won’t accept you,” see FAC at ¶

   17) demonstrates that Defendant directs individuals convicted of any felony, the majority of which

   are disproportionately Black and Hispanic, away from the underlying property and otherwise

   automatically rejects all applicants with any felony conviction – again, the majority of which are

   disproportionately Black and Hispanic – without any consideration whatsoever. See FAC at 17.

          5.         In support of Plaintiff’s disparate impact claim, Plaintiff dually offered statistical

   data showing exactly why Defendant’s screening methods resulted in a disparate impact on Black

   and Hispanic individuals. FAC at ¶¶ 9-10 (showing that Black and Hispanic individuals are

   disproportionately more likely to be convicted of a felony in comparison to White individuals, and

   as a result, Defendant’s needless refusal to consider applicants it (Defendant) merely suspects to

   have been convicted of a felony has a disparate impact on Black and Hispanic individuals).

                                                                                                                  PAGE | 2 of 12
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 3 of 12



             6.         On July 21, 2020, Defendant filed the Motion to Dismiss [D.E. 16] now before this

   Court (the “Motion” or “Defendant’s Motion”).

                                             DEFENDANT’S MOTION TO DISMISS

             7.         The unconventional form and articulation of the Motion, as a whole, is perceived

   as claiming Plaintiff failed to state a claim, or more specifically, plead a prima facie case of

   disparate impact under the FHA. To this end, although nebulous, if given a generous reading, the

   specter of three theories emerge from Defendant’s Motion: [ 1 ] the FAC should be dismissed

   because “[P]laintiff does not allege [FT] told [Defendant] [FT’s] name or that [FT] was Hispanic”

   (“Theory-1”), see Id. at ¶ 8; [ 2 ] the FAC should be dismissed because “Plaintiff has not plead,

   or event attempted to plead that the challenged practice caused, or predictably will cause a

   discriminatory effect” (“Theory-2”), see Id. at ¶ 23; and [ 3 ] the FAC should be dismissed because

   Plaintiff failed to state a claim under Inclusive Communities1 (“Theory-3”), Motion at ¶ 24.

                                                  STANDARD OF REVIEW

             8.         When considering a motion to dismiss for failure to state a claim under Federal

   Rule of Civil Procedure 12(b)(6), the court views the allegations as true and considers them in the

   light most favorable to the plaintiff. Speaker v. U.S. Dep’t of Health & Human Servs., 623 F.3d

   1371, 1379 (11th Cir. 2010). The court applies a “plausibility standard” that is guided by “two

   working principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). First, the court accepts all factual

   allegations in the complaint as true, except for legal conclusions. Id. Second, the complaint only

   has to state a plausible claim for relief. Id. at 679.

             9.         A complaint does not need detailed factual allegations. Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 555 (2007). If it sets forth the grounds for entitlement by more than mere labels,


   1
       Tex. Dep't of Hous. & Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507 (2015).
                                                                                         PAGE | 3 of 12
                                          LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 4 of 12



   conclusions, and a formulaic recitation of the elements of the cause of action, it will survive a

   motion to dismiss. Id. “A claim has facial plausibility when the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556).

          10.       Thus, “a well-pleaded complaint may proceed even if it strikes a savvy judge that

   actual proof of those facts is improbable, and that a recovery is remote and unlikely.” Twombly,

   550 U.S. at 556; see also Iqbal, 556 U.S. at 678-79 (issue in resolving such a motion is not whether

   non-movant will prevail but whether he is entitled to offer evidence in support of his claims).

                                                    THEORY-1 FAILS

          11.       Defendant claims the FAC should be dismissed because “[P]laintiff does not allege

   [FT] told [Defendant] [FT’s] name or that [FT] was Hispanic. Motion at ¶ 8. This argument is

   without merit and illustrates that Defendant does not understand Plaintiff’s claim.

          12.       The relevancy of disclosing race, in a case very similar to this one, was addressed

   with specificity recently by the Middle District of Florida in Chambers v. Empire Network Realty,

   Inc., 2020 U.S. Dist. LEXIS 73064 (M.D. Fla. Apr. 27, 2020. In Chambers the court, in light of

   the arguments advanced by the involved defendant,2 noted that “[d]efendant misunderstands

   [p]laintiff's claim,” further stating, that “[d]efendant's arguments may apply if [p]laintiff was

   bringing a disparate treatment claim, but [plaintiff] is not. Plaintiff is bringing only a disparate

   impact claim.” Chambers, 2020 U.S. Dist. LEXIS 73064 at *5-6 (emphasis added); see also Id.



   2
     The Chambers court noted the defendant as arguing that [ 1 ] “the listing agent did not know that
   [the plaintiff] was black, and therefore, [the defendant] could not have discriminated against [the
   plaintiff] based on his race,” and [ 2 ] “the only information [the defendant] allegedly knew about
   [the plaintiff] was that he had a criminal history, and because the FHA does not prohibit
   discrimination based on criminal history, [the defendant] cannot be held liable for discrimination
   under the facts alleged.” Chambers, 2020 U.S. Dist. LEXIS 73064 at *5-6.
                                                                                         PAGE | 4 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 5 of 12



   at *5 (codifying that “a disparate impact claim challenges facially non-discriminatory ‘practices

   that have a disproportionately adverse effect on minorities and are otherwise unjustified by a

   legitimate rationale.’” (citing Inclusive Communities at 2513)).

                                                   THEORY-2 FAILS

          Defendant claims the FAC should be dismissed because “Plaintiff has not plead, or event

   attempted to plead that the challenged practice caused, or predictably will cause a discriminatory

   effect.” Motion at ¶ 23. Defendant is wrong.

          13.      As a preliminary matter, Plaintiff wants to make clear, Inclusive Communities

   (discussed in more detail below) does not make the provision of statistical evidence a necessary

   component of a prima facie case of disparate impact. See, e.g., Corelogic Rental Prop. Sols., LLC,

   369 F. Supp. 3d 362, 379 (D. Conn. 2019) (rejecting the defendant’s argument that the plaintiffs’

   “disparate impact claim fails because it is not supported by statistical evidence,” and doing so,

   recognizing that, although statistical evidence “is not required,” the plaintiffs had offered

   “statistical support for their claims.” (emphasis added)). In fact, the Supreme Court in Inclusive

   Communities cautions against the use of statistical evidence. See Inclusive Communities at 2522

   (“[b]ut disparate-impact liability has always been properly limited in key respects that avoid the

   serious constitutional questions that might arise under the FHA, for instance, if such liability were

   imposed based solely on a showing of a statistical disparity.” (emphasis added)).

          14.      With that said, Plaintiff is not claiming statistical information is unhelpful or useless

   in the context of a disparate impact claim. To the contrary, in the vein of utility, and although

   Inclusive Communities does not make the provision of statistical evidence a necessary component

   of a prima facie case of disparate impact, Plaintiff has clearly offered statistical information to

   crystalize why Defendant’s decision to steer away and otherwise automatically reject convicted

                                                                                                                PAGE | 5 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 6 of 12



   felons away from its property has a disparate impact of Black and Hispanic individuals. See FAC

   at ¶¶ 11-12.

          15.       In this light, we now look to Defendant’s claim that “Plaintiff has not plead, or

   event attempted to plead that the challenged practice caused, or predictably will cause a

   discriminatory effect.” As the above objectively illustrates, Defendant is simply wrong and

   otherwise ignores the contents of the pleadings. See FAC at ¶¶ 11-12 (wherein Plaintiff offers

   statistical data showing that Black and Hispanic individuals are disproportionately more likely to

   be convicted of a felony in comparison to White individuals, and as a result, Defendant’s facially

   neural practice and policy of steering away any and all suspected felons and automatically rejecting

   any and all convicted felons, both without any investigation or consideration whatsoever, has a

   disparate impact on Black and Hispanic individuals).

                                                    THEORY-3 FAILS

          16.       Defendant claims the FAC should be dismissed because Plaintiff failed to state a

   claim under Inclusive Communities. Defendant is wrong, as Plaintiff’s pleadings squarely adhere

   to both the pleading standard the Supreme Court set in Inclusive Communities, and for that matter,

   Plaintiff’s claims represents the heartland of disparate impact liability and warrant prompt

   resolution. See Inclusive Communities at 2523 (“Courts must therefore examine with care whether

   a plaintiff has made out a prima facie case of disparate impact and prompt resolution of these cases

   is important.”).

                                               INCLUSIVE COMMUNITIES

          17.       Inclusive Communities represents the Supreme Court’s codification of disparate

   impact liability under the FHA. 135 S. Ct. 2507 at 2525 (“The Court holds that disparate-impact

   claims are cognizable under the Fair Housing Act upon considering its results-oriented language,

                                                                                                                 PAGE | 6 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 7 of 12



   the Court’s interpretation of similar language in Title VII and the ADEA, Congress’ ratification of

   disparate-impact claims in 1988 against the backdrop of the unanimous view of nine Courts of

   Appeals, and the statutory purpose.”). With that said, the Supreme Court made clear that “[a]

   plaintiff who fails to allege facts at the pleading stage or produce statistical evidence

   demonstrating a causal connection cannot make out a prima facie case of disparate impact.”

   Inclusive Communities, 135 S. Ct. 2507 at 2524; Id. at 2524 (exemplifying that a plaintiff must

   demonstrate, whether via allegations or statistical evidence, a “causal connection” between the

   specific adverse racial or ethnic disparity and the challenged policy).

          18.      With respect to the underlying facts, however, Inclusive Communities does not

   exemplify the “heartland” disparate impact claims. 135 S. Ct. 2507 at 2525 (wherein the Supreme

   Court made clear, “[u]nlike the heartland of disparate-impact suits targeting artificial

   barriers to housing, the underlying dispute in this case involves a novel theory of liability.”

   (emphasis added)). In the court’s own words regarding the case, “[t]his case, on remand, can be

   seen simply as an attempt to second-guess which of two reasonable approaches a housing authority

   should follow in the sound exercise of its discretion in allocating tax credits for low-income

   housing.” (emphasis added)). Inclusive Communities, 135 S. Ct. 2507 at 2525. Put differently, the

   facts of Inclusive Communities have limited overlap with the facts of a “heartland” disparate

   impact claim, such as that advanced here by Plaintiff.

          19.      Nevertheless,         despite      the    ill-suited      factual      circumstances          of      Inclusive

   Communities, the Supreme Court presented a directive to the lower courts, stating that “[r]emedial

   orders in disparate-impact cases should concentrate on the elimination of the offending practice

   that ‘arbitrar[ily]… operate[s] invidiously to discriminate on the basis of rac[e],’ [quoting Griggs

   v. Duke Power Co., 401 U.S. 424, 431 (1971)], and [i]f additional measures are adopted, courts

                                                                                                                PAGE | 7 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 8 of 12



   should strive to design them to eliminate racial disparities through race-neutral means.” Inclusive

   Communities at 2524.

            20.      Turning to the Motion, Defendant claims:

                     Under Inclusive Communities, therefore, a prima facie case of
                     disparate impact discrimination will fail unless it demonstrates both
                     relevant statistical disparity (evidence comparing members of the
                     protected class affected by the challenged policy with non- members
                     affected by the challenged policy), and also a plausible showing of
                     “robust causality” between the challenged policy and that statistical
                     disparity. Inclusive Communities at 2522-252. Succinctly, a
                     “plaintiff who fails to allege facts at the pleading stage or produce
                     statistical evidence demonstrating a causal connection cannot make
                     out a prima facie case of disparate impact.” Id.; see also Oviedo
                     Town Center 11, L.L.L.P. v. City of Oviedo, Florida, 759 Fed.Appx.
                     828 (l Cir. 2018) (granting defendants' 12(b)(6) motion to dismiss
                     complaint discrimination under the Fair Housing Act).

   Motion at ¶ 24. Contrary to Defendant’s reading of the FAC, the FAC satisfies such requirements.

   See FAC at ¶¶ 11-12.

            21.      In the context of the “robust causality requirement” imposed by the Supreme Court

   in Inclusive Communities, the Oviedo3 court observed that, “[a]lthough [the Supreme Court] left

   space for the lower courts to elaborate on what could meet this causality requirement, the Court

   was crystal clear that some allegations would fall far short: ‘a plaintiff who fails to allege facts at

   the pleading stage or produce statistical evidence demonstrating a causal connection cannot

   make out a prima facie case of disparate impact.’” Oviedo at 834 (emphasis added) (citing

   Inclusive Communities at 2523). More pointedly, the Oviedo court stated:

                  Even before the Supreme Court spoke to this question, this Court had
                  arrived at similar conclusions, entirely consistent with Inclusive
                  Communities, about the need for a relevant statistical showing in order
                  to support a disparate-impact claim under the FHA, in [and Schwartz 4].
                  There, the plaintiff, who operated halfway houses for recovering

   3
       Oviedo Town Ctr. II, L.L.L.P. v. Ciy of Oviedo, 759 F. App'x 828 (11th Cir. 2018).
   4
       Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir. 2008).
                                                                                       PAGE | 8 of 12
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 9 of 12



                substance abusers in the City of Treasure Island, Florida, had been cited
                by the City for violating a zoning ordinance that limited occupancy
                turnover. Id. at 1205. He sued the city under the FHA, alleging, among
                other things, that the zoning ordinance had a disparate impact on the
                rights of the disabled (the recovering substance abusers). Id. The claim
                failed because the plaintiff provided no comparative data to support
                his prima facie case. Id. at 1217-18. We held that in order to show
                disparate impact, the plaintiff must provide evidence comparing
                members of the protected class affected by the ordinance with non-
                members affected by the ordinance. See Id. at 1217. If the percentage
                of members of the protected class (recovering substance abusers)
                affected was higher than the percentage of nonmembers impacted, this
                disproportionality could form the basis for a prima facie case of
                disparate impact. The plaintiff in Schwarz had failed to provide an
                adequate statistical foundation because he presented “no comparative
                data at all,” but instead simply offered what we termed a “bald
                assumption” that the ordinance's effect on his houses meant that the
                handicapped had necessarily been disparately impacted. Id. at 1218.

   Oviedo at 834-35.

          22.      The “comparative data” identified and discussed in Oviedo and Schwartz does not

   nullify the validity of the comparative information and data proffered in the FAC. See FAC at ¶¶

   11-12 (wherein Plaintiff offers statistical data showing that Black and Hispanic individuals are

   disproportionately more likely to be convicted of a felony in comparison to White individuals, and

   as a result, Defendant’s facially neural practice and policy of steering away any and all suspected

   felons and automatically rejecting any and all convicted felons, both without any investigation or

   consideration whatsoever, has a disparate impact on Black and Hispanic individuals). Instead,

   Oviedo exemplifies the threshold as the proffering of “evidence comparing members of the

   protected class affected by the [alleged discriminatory practice] with non-members affected by the

   [alleged discriminatory practice]. Oviedo at 835.

          23.      In simplest terms, “robust causality” is not a limitation on the means of establishing

   a prima facie case – rather – it is the causality threshold that “protects defendants from being held

   liable for racial disparities they did not create.” Inclusive Communities at 2523. As the FAC makes
                                                                                                                PAGE | 9 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 10 of 12



   clear, Plaintiff brought “this action not to hold Defendant accountable for the disproportionate

   conviction of Black and Hispanic individuals, but rather, to remove the artificial barriers to

   housing created by Defendant that disproportionately and unjustly deny housing to Black and

   Hispanic individuals.” FAC at 1.

          24.      Just as the plaintiff Corelogic, see 369 F. Supp. 3d 362 at 379, although not

   required, Plaintiff has alleged sufficient statistical support showing why Defendant’s facially

   neural practice and policy of steering away any and all suspected felons and automatically rejecting

   any and all convicted felons, both without any investigation or consideration whatsoever, has

   a disparate impact on Black and Hispanic individuals. As alleged in the FAC:

                   [A]ccording to the Bureau of Justice Statistics: 30% are White, 33%
                   are Black, and 25% are Hispanic. In comparison to the
                   demographics of the United States population (the total of which is
                   estimated at 308 million), however, according to the U.S. Census
                   Bureau: 63% of the population is White, 13% of the population is
                   Black, 16% of the population is Hispanic.
                           Despite making up a fractional percentage of the United
                   States population in comparison to whites, Hispanic individuals, for
                   example, are three times more likely to be convicted and
                   incarcerated than that of white individuals. [citation omitted] Thus,
                   in simplest terms, a policy, procedure, or practice that arbitrarily
                   denies, without any consideration, housing to individuals with a
                   felony conviction will absolutely have a disparate impact on Black
                   and Hispanic individuals.

   See FAC at ¶¶ 9-10 (citations omitted).

          25.      Simply put, Plaintiff has, by and through the FAC, plead a prima facie case of

   disparate impact. See Jackson v. Tryon Park Apartments, Inc., 2019 U.S. Dist. LEXIS 12473, at

   *7 (W.D.N.Y. Jan. 25, 2019) (denying motion to dismiss, concluding that “Plaintiff's Amended

   Complaint sufficiently alleges a disparate impact claim under the FHA. Plaintiff alleges that

   Defendants have an outwardly neutral practice, i.e., ‘automatically excluding a person with a

   felony conviction from living and renting at Defendants’ apartment complex.’ Plaintiff also alleges
                                                                                                              PAGE | 10 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 11 of 12



   that ‘the policies and practices of Defendants have a disparate impact on applicants for housing,

   on the basis of race and color,’ because ‘empirical evidence shows that nationally, and in New

   York State, blanket bans on eligibility, based on criminal history, result in the denial of housing

   opportunities at a disproportionate rate for African Americans and minorities.’ Because the

   statistical racial disparity that Plaintiff relies on is directly related to Defendants’ policy of

   excluding a person with a felony conviction from renting at Defendants’ property, Plaintiff has

   plausibly alleged a disparate impact claim under the FHA.” (citations omitted); see also Sams v.

   GA W. Gate, LLC, 2017 U.S. Dist. LEXIS 13168, at *12-14 (S.D. Ga. Jan. 30, 2017) (denying

   motion to dismiss, concluding “that Plaintiffs have proffered sufficient evidence to survive a

   motion to dismiss. Plaintiffs have provided evidence that African Americans are twice as likely to

   have criminal convictions as are caucasians. Plaintiffs have also alleged that in 2014, African

   Americans represented 36% of the prison population in the United States but only 12% of the

   country's total population. As a result, Plaintiffs argue that Defendants' 99-year criminal history

   policy adversely affects African Americans because it adversely applies to Defendants' African

   American tenants. This is sufficient to avoid a motion to dismiss.” (citations omitted)).

                                                     CONCLUSION

          Plaintiff has sufficient plead a prima facie case of disparate impact against Defendant under

   Fair Housing Act and, respectfully, Defendant’s Motion to Dismiss (D.E. 16) should be denied

   without delay.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                              PAGE | 11 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21994-KMW Document 23 Entered on FLSD Docket 08/07/2020 Page 12 of 12



          DATED: August 7, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas Patti           .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          The undersigned certifies that on August 7, 2020, the forgoing was electronically via the

   Court’s CM/ECF system on all counsel of record.


                                                                      /s/ Thomas J. Patti     .
                                                                      THOMAS J. PATTI, ESQ.
                                                                      Florida Bar No.: 118377




                                                                                                              PAGE | 12 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
